                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SAMUEL LOVE,                                        Case No. 19-cv-01527-TSH
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE
                                   9              v.

                                  10       ANDRES CANALES, et al.,
                                  11                     Defendants.

                                  12           On March 25, 2017 Samuel Love filed a complaint against Andres Canales, DC Tires
Northern District of California
 United States District Court




                                  13   Rims and Auto Sales LLC and Does 1-10 (“Defendants”). ECF No. 1. DC Tires Rims and Auto
                                  14   Sales LLC (“DC Tires”) was served on April 1, 2019, and its answer was due April 22, 2019.
                                  15   ECF No. 8. On April 22, 2019, DC Tires appeared in pro-per and filed its answer. ECF No. 9.
                                  16   However, “[i]t is a long-standing rule that ‘[c]orporations and other unincorporated associations
                                  17   must appear in court through an attorney.’” D–Beam Ltd. Partnership v. Roller Derby Skates,
                                  18   Inc., 366 F.3d 972, 973-74 (9th Cir. 2004) (quoting Licht v. Am. W. Airlines, 40 F.3d 1058, 1059
                                  19   (9th Cir. 1994)). This rule applies to limited liability companies and other business entities. See
                                  20   Rowland v. California Men’s Colony, 506 U.S. 194, 202 (1993) ( “As the courts have recognized,
                                  21   the rationale for that rule applies equally to all artificial entities.”); see also Civ. L.R. 3-9(b) (“A
                                  22   corporation, unincorporated association, partnership or other such entity may appear only through
                                  23   a member of the bar of this Court.”).
                                  24           Accordingly, the Court ORDERS Defendant DC Tires to show cause why default should
                                  25   not be entered against it.1 DC Tires shall file a declaration by May 23, 2019. If a responsive
                                  26   declaration is filed, the Court shall either issue an order based on the declaration or conduct a
                                  27

                                  28
                                       1
                                        This order to show cause renders Plaintiff’s motion to strike DC Tires’ answer (ECF No. 11)
                                       moot.
                                   1   hearing. Notice is hereby provided that failure to file a written response may result in the entry of

                                   2   default against DC Tires. Thus, it is imperative the Court receive a written response by the

                                   3   deadline above.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: May 16, 2019

                                   7

                                   8
                                                                                                    THOMAS S. HIXSON
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
